DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8, 9, 12, 13 and 16-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US Pub. 2019/0342768)
Regarding claims 1, 5, 9, 13 and 17-20, Xu teaches a radio communication method performed at a network device ([0017], Network node), comprising: receiving a request message transmitted by a terminal device ([0017], [0047] the network node receives antenna port index report); and transmitting indication information to the terminal device, the indication information being used for indicating a number or a minimum number of receiving antenna ports that the terminal device is permitted to use ([0058], Claim 11, network node transmit max and min numbers of antenna ports the UE must support or permitted), wherein the request message carries a desired minimum number of the receiving antenna ports ([0017], [0047] disclosed the antenna port index reports comprises a number of antenna of the UE, see also [0065], claim 7 and claim 14).
Regarding claims 4, 8, 12 and 16, Xu teaches the indication information is carried in a broadcast message or a radio resource control (see “RRC signaling” in [0058]).
Regarding claims 21 and 24, Xu teaches the number or the minimum number of receiving antenna ports indicated by the indication information is equal to 4, or smaller than 4 (“for 4 transmit antenna ports” in [0041]).
Regarding claims 22 and 25, Xu teaches a number of data transmission layers of downlink transmission is less than or equal to the number or the minimum number [0058].
Regarding claims 23 and 26, Xu teaches a number of receiving antenna ports used by the terminal for downlink transmission is greater than or equal to the number or the minimum number (“A is the set of all available antenna ports, and s is the number of selected antenna port” in [0054]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 5, 8, 9, 12, 13 and 16-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagata et al. (US Pub. 2015/0043372) teaches the radio base station selecting the minimum number of antenna ports [0063].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414